PD-0655-15
                       PDR   NO,

TIWIAN LEQUINN 'SKIEF,.              §
     Appellant,                      §      IN THE COURT OF CRIMINAL
                                     §
v.                                   §      APPEALS AT AUSTIN,    \\lb— ^&n—ll
                                     §                       COURT OF CRIMINAL APPEALS
THE STATE OF TEXAS,                  §
     Appellee'..                     §
                                                                    MAY 29 2015
               MOTION FOR AN EXTENTION OF TIME TO FILE A

                   PETITION FOR DISCRETIONARY REVIEW          Abel Acosta, Clerk

     COMES NOW Tiwian Laquinn Skief, Appellant 3in the above styled

and numbered cause, and files his motino for an extention of time

pursuant to rule 68.2(c) of the Texas Rules of Appellate Procedure
                                                                 FILED IN
and shows this Honorable Court GOOD CAUSE to GRA^yf-frl^GWlffflNPAL/ft^EALS
follows
                                                             MAY 29 20*5
     1*   The Appellant was affirmed on May 21, 2013, by the Fifth
                                                           Abel Acosta, Clerk
District Court of Appeals at Dallas.         See Skief v. State, No. 05-

12-00223-CR (Tex.App. Dallas—May 21, 2013).          The Appellant filed
an Habeas Action seeking an out-of-time Petition for Discretionary

Review, and this Honorable Court granted relief on May 13, 2015.

See Ex Parte Tiwian Laquinn Skief, No. WR-82,496-01(Tex.Crim.App.
May 13, 2015)
     2*   There has been no motion for rehearing filed or en banc
reconsideration filed pertaining to Appellant's original Memoran
dum Opinion.     Additionally, there has been no other extention of

time filed within    this Honorable-Court.

     3*   The Appellant is seeking for a 60 day extention in order
for the Appellant to properly file his Petition in a proper manner.

The due date is currently on June 12, 2015.         The 60 day extention
will set the proposed date to August 11, 2015.
     4* The Appellant is currently without counsel for his help,


                                   page 1
and is proceeding in the pro se status.

        5*    Being a layman in the law, the Coffield Unit's law lib
rary only allows for offenders to have 10-15 hours per week to ,

conduct their research, properly prepare for fileing, and reply

to any court docuemnts required.

        6*    The Appellant believes that he can meet the deadline on

Augv 11, 2015, in order for this Court to review in a timely man
ner .



                                   PRAYER

        The Appellant prays that this Honorable Court will GRANT this

motion and reset the due date to August 11, 2015, or in the alter

native, reset the current due date to a reasonable time frame in

order for the Appellant to properly file his Petition on his own

behalf.

                             INMATE DECLARATION

        I, Tiwian L."Skief, #01769917, being currently incarcerated
in the TDCJ-CID Coffield Unit in Anderson County, Texas, Declares

that the foregoing is true and correct under the penalty of per
jury.        EXECUTED THIS DAY OF MAY 26, 2015.

                                      TIWIAN L. SKIEF   °
                                      #01769917-Coffield
                                      2661 FM 2054
                                      Tenn.Colony, Tx. 75884
                                      Pro   se.


                              PROOF OF MAILING

        I, Tiwian L. Skief, #01769917, declares under the penalty of
perjury that I have placed this motion in the internal mail box of
the Coffield unit in Anderson County, Texas on May 26, 2015.




                                    page 2
SIGNATURE OF THE PROOF OF MAILING




                TIWIAN Lv SKI]
               #01769917-Coffield
                2661 FM 2054
                Tenn.Colony, Tx. 75884
                Pro-se.




           page 3 of 3
                        PD-0655-15
                        PDR   NO.

TIWIAN LAQUINN SKIEF,                 §
     Appellant,                       §      IN THE COURT OF CRIMINAL
                                      §
                                      §
                                      §
                                             appeals at ^^m^mmip^
THE STATE OF TEXAS,                   §
     Appellee.                                                   MAY 29 2015

                    MOTION TO FILE A      SINGLE COPY        Abel Aeosta, Clerk
     COMES NOW Tiwian Skief, Appellant in the above styled and

numbered cause, and files his motion to request to file a single
cooy within this Honorable Court,,and shows this court GOOD CAUSE
to GRANT this motion as follows:                                FILED IN
                                                        COURT OF CRIMINAL APPEALS
     1*   The Appellant is currently incarcerated in the TDCJ-CID
                                                     MAY 29 2G»5
Coffield Unit in Anderson County.

     2' Appellant is currently without Counsel' for Ataei Aaci)3tja, 3ft4rk
the Appellant is indigent.
     3*   The Coffield unit does NOT allow offenders to have access

to a coping machine, and cannot provide this court with the re
quired copies to go to the proper parties.
     4*   The Appellant request this Court to order the clerk of
the Court to make the required copies to go to the proper parties
at hand, and further requests this Honorable Court to allow the
Appellant to proceed by allowing Appellant to file a single copy.
                                    PRAYER

     Appellant prays that this Court will GRANT this motion and
order the CLEKR of the Court to provide the required copies to
go to the needed parties at hand.
                              INMATE DECLARATION

     I, Tiwian L. Skief, #01769917, being currently incarcerated

                                    page 1
in the TDCJ-CID Coffield Unit in Anderson County, Texas, declares

that'.the foregoing is true and correct under the penalty of per
jury.    EXECUTED THIS DAY OF MAY 26, 2015.

                                  TIWIAN L.    SKIEF<
                                  #01769917-Coffield
                                  2661    FM 2054
                                  Tenn.Colony, Tx. 75884
                                  Pro    se.




                           PROOF OF MAILING

        I, Tiwian L. Skief, #01769917, declaares under the penalty
of perjury that I have placed this motion in the internal mail
box of the Coffield unit in Anderson County, Texas on May 26,

2015.



                                   "IWIAN
                                   #017769917-Coffield
                                   2661 FM 2054
                                   Tenn.Colony, Tx. 75884
                                   Pro-se.




                              page 2 of 2